Citation Nr: 0409676	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  00-11 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to December 12, 2000 
for the assignment of a 60 percent rating for the service-
connected chronic bronchitis, bronchial asthma.

2.  Entitlement to an effective date prior to December 12, 2000 
for the assignment of a total disability rating based on 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the RO which 
effectuated an April 1999 Board decision and granted service 
connection for chronic bronchitis/bronchial asthma, and assigned 
an initial 10 percent rating effective on October 25, 1993.  In a 
November 1999 rating decision, an increased rating to 30 percent 
was assigned for the service-connected chronic bronchitis, 
bronchial asthma, effective on November 21, 1996.  In a February 
2002 rating decision, an increased rating to 60 percent was 
assigned for the service-connected chronic bronchitis, bronchial 
asthma, effective on December 12, 2000.  

The veteran testified at a video conference hearing at the RO 
before a Veterans Law Judge in June 2002, and then subsequent 
testified at another video conference hearing at the RO before the 
undersigned Veterans Law Judge in July 2003.

In a September 2002 decision, the Board dismissed the issue of an 
increased rating in excess of 60 percent for the service-connected 
chronic bronchitis, bronchial asthma pursuant to the veteran's 
testimony in the June 2002 video conference hearing during which 
he indicated that he was satisfied with the 60 percent rating and 
the TDIU.  As such, the issue of an increased rating is no longer 
in appellate status and before the Board at this time.  

The issue of an earlier effective date for the assignment of a 60 
percent rating for the service-connected chronic 
bronchitis/bronchial asthma was remanded by the Board to the RO in 
September 2002 to afford the veteran an opportunity to perfect his 
appeal as to that issue.  


FINDINGS OF FACT

1.  In a June 1999 rating action which effectuated an April 1999 
Board decision, service-connection for chronic bronchitis, 
bronchial asthma was granted, and a 10 percent rating was 
assigned, effective on October 25, 1993; thereafter a 30 percent 
rating was assigned, effective on November 21, 1996; and a 60 
percent rating was assigned effective on December 12, 2000.

2.  In April 2002, the veteran submitted a Notice of Disagreement 
(NOD) with the effective date of December 12, 2000 for the 
assignment of the 60 percent rating for the service-connected 
chronic bronchitis, bronchial asthma.  

3.  The veteran is shown to have likely manifested the 
symptomatology required for a 60 percent rating for the service-
connected chronic bronchitis, bronchial asthma since he filed his 
application for compensation benefits on October 25, 1993.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 25, 1993, but no 
earlier, for a 60 percent rating for the service-connected chronic 
bronchitis, bronchial asthma are met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(a), 5110, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 
4.97, Diagnostic Codes 6600, 6602 (2003); 38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6602 (1996).

2.  With the resolution of reasonable doubt in the veteran's 
favor, the requirements for an effective date of October 25, 1993, 
but no earlier, for the grant of a TDIU, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b)(2), 5111, 7105 (West 
2002); 38 C.F.R. §§ 3.102, 3.157, 3.159, 3.340, 3.341, 
3.400(o)(2), 4.3, 4.16, 20.201, 20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Historically, the RO denied the veteran's original claim of 
service connection for a respiratory disorder by rating decision 
dated June 1970.  Then, in a February 1979 rating decision, 
service connection for bronchial asthma was denied, as a new 
factual basis had not been presented.  

Private treatment records from 1979, 1980 and 1981 indicate that 
the veteran's bronchial asthma was chronic and severe at that 
time.  

An October 1980 Board decision confirmed the RO's denial of 
service connection for a respiratory disability.  A November 1982 
Board decision found that new and material evidence had not been 
presented to reopen the claim of service connection for a 
respiratory disorder.

VA examination of April 1992 notes that the veteran had dyspnea 
since 1962.  The veteran was hospitalized for asthma in December 
1963, but had not been hospitalized since.  The veteran's 
occupation was that of carpenter, but he quit secondary to 
inability to work due to asthma.  The veteran described the 
dyspnea as episodic, worse with pollen, hay and classic early 
morning dip in lung function associated with bronchial asthma.  He 
wheezed most nights.  Pulmonary function tests of January 1991 
showed a Forced Vital Capacity (FVC) of 67% at 3.02 liters, Forced 
Expiratory Volume in one second (FEV1) of 66 %, representing 2.41 
liters, the ration of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV1/FVC) of 98 %.  The diagnosis was that 
of bronchial asthma.  

In an October 1992 rating action, the RO found that the veteran's 
opportunities for employment were severely restricted secondary to 
multiple physical and mental disabilities, including that of 
bronchial asthma.  The RO found that the veteran was not capable 
of pursuing further gainful employment and therefore granted a 
permanent and total evaluation for pension purposes.  

The veteran was afforded a series of VA examinations in August 
1993 during which a diagnosis of chronic bronchitis complicated by 
possible cholinesterase depletion with increased risk of pulmonary 
decompensation was noted.  A VA examination for mental disorders 
noted that the veteran was unable to do many activities due to 
medical problems, primarily shortness of breath, chronic 
obstructive pulmonary disease.  The general medical examination 
noted a diagnosis of chronic bronchitis with bronchial asthma, 
complicated by depletion of cholinesterase by old malathion or 
parathion exposure.

On October 25, 1993, the RO received the veteran's claim to reopen 
the issue of service connection for asthma.  In a June 1995 rating 
decision, the RO denied the veteran's claim to reopen, based on a 
finding that the veteran had not submitted new and material 
evidence sufficient to reopen the claim of service connection for 
asthma.  

The veteran timely appealed that determination.  In an August 1997 
decision, the Board found that the veteran had not submitted new 
and material evidence sufficient to reopen the claim of service 
connection for asthma.  The veteran appealed the August 1997 Board 
decision to the Court of Appeals for Veterans Claims (Court).  The 
Court, in a September 1998 order, vacated the Board's August 1997 
decision and remanded the matter back to the Board for further 
adjudication.  

In an April 1999 decision, the Board reopened the veteran's claim 
based on a finding that new and material evidence had been 
presented.  The Board subsequently granted service connection for 
a respiratory disorder, characterized as asthma, based, at least 
in part, on a finding that there was competent medical evidence 
showing continuity of symptomatology between the veteran's current 
respiratory disorder, characterized as asthma, and service.  

Pursuant to the Board's grant of service connection for a 
respiratory disorder, the RO issued a rating decision in June 1999 
which granted service connection for chronic bronchitis/bronchial 
asthma with an evaluation of 10 percent effective on October 25, 
1993.  The RO noted that the effective date of October 25, 1993 
was assigned as that was the date the appeal arose.  

The veteran was afforded a VA examination in August 1999 to 
evaluate the service-connected chronic bronchitis/bronchial 
asthma.  The veteran complained of three to four episodes of 
shortness of breath every day.  The veteran also complained that 
he awoke with a cough every morning at 4:00 to 5:00 a.m. with some 
gray-yellow sputum production, which resolved by the afternoon.  
The veteran reported that he could only walk about 100 yards 
before he became short of breath and that he could absolutely not 
walk up hills.  Pulmonary function tests showed no obstructive 
defect.  Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) 
was 98% and there was a mild restrictive defect, which could be 
consistent with the veteran's mild obesity.  Chest x-ray was 
normal.  There was no evidence of infiltrate, effusion or nodule, 
and there was no evidence of air trapping.  The examiner noted 
that he could not find objective evidence to explain the veteran's 
difficulty with shortness of breath, other than mild 
deconditioning.

The veteran submitted a Notice of Disagreement (NOD) with the 
initial 10 percent rating assigned for the service-connected 
chronic bronchitis, bronchial asthma in October 1999.  

In a November 1999 rating decision, the rating for the veteran's 
service-connected chronic bronchitis/bronchial asthma was 
increased to 30 percent, effective on November 21, 1996.  The RO 
noted that a review of VA treatment reports showed that the 
veteran's medications in July 1996 included Albuterol and that his 
medications in November 1996 included Theo-Dur.

The RO also noted that the rating criteria for respiratory 
disorders was amended on October 7, 1996.  The RO's assignment of 
an effective date of November 21, 1996 

for the increased rating to 30 percent was based on the effective 
date of the new criteria governing ratings for respiratory 
disorders, as well as on the veteran's medications.  

In March 2000, the veteran filed a NOD with the effective date of 
the disability rating for the service-connected chronic 
bronchitis, bronchial asthma, asserting that he has been totally 
disabled since October 25, 1993, the effective date of the grant 
of service connection for chronic bronchitis/bronchial asthma.  

In support of his claim for an earlier effective date, the veteran 
submitted a February 2000 letter from his private doctor.  The 
doctor noted that the veteran's medications included Singulair 10 
mgs. once daily, Albuterol inhaler 2 whiffs q 6 hours, 
Triamcinolone oral inhaler 4 whiffs BID and Beclomethasone Nasal 
Inhaler once to two puffs in each nostril t.i.d. as well as an 
Atrovent Inhaler 2 puffs QID and another breathing pill, the name 
of which he could not recall.  The veteran had one half block 
dyspnea on exertion, 2 pillow orthopnea and paroxysmal nocturnal 
dyspnea x1.  He wheezed primarily at night and in the early 
morning and had a cough productive of yellow sputum daily for the 
past 20 to 25 years.  Pulmonary function testing done in February 
2000, revealed FVC to be 53 % of predicted normal and FEV1 to be 
71% of predicted normal with a maximum ventilatory volume (MVV) of 
47% of predicted normal before bronchodilators.  There was minimal 
improvement after bronchodilators, but the veteran felt that he 
could not get along without medication and had taken his 
medication about 5 hours prior to the examination.  The doctor 
opined that the veteran was totally disabled based both on his 
history and physical examination as well as findings on pulmonary 
function testing.  

The veteran was afforded a VA examination in June 2000.  
Medications included Proventil inhaler, Serevent inhaler, 
Singulair, Azmacort inhaler, Atrovent inhaler, Prednisone, 
Theophylline, Triamcinolone inhaler, Beclomethasone nasal inhaler, 
Ranitidine, Salsalate and Clemastine fumarate.  The veteran 
continued to report 

dyspnea with exertion.  The veteran reported that he generally had 
at least three emergency room visits per year because of acute 
shortness of breath.  

The results of pulmonary function studies revealed a mild 
restrictive defect with normal diffusion.  There was no 
significant response to bronchodilator therapy.  His FVC was 69% 
of predicted, FEV1 was 77%, and FEV1/FVC was 112.  Those numbers 
were not significantly changed after administration of 
bronchodilator.  

The examiner opined that, given his geographic location, his 
skills, and his educational level, it was highly unlikely that he 
would be able to find any meaningful employment within his 
geographic area.  

A December 2000 private hospital admission report noted that the 
veteran was admitted for two days and presented with an impression 
of acute exacerbation of chronic obstructive lung disease due to 
respiratory infection.  

In a February 2002 rating decision, the rating for the service-
connected chronic bronchitis, chronic asthma was further increased 
to 60 percent, effective on December 12, 2000.  In addition, the 
RO also granted entitlement to a TDIU based on a finding that the 
veteran was found to be unemployable due to service-connected 
disability.  The RO assigned an effective date of December 12, 
2000 for the grant of the TDIU because the veteran met the 
percentage requirements for TDIU on that day, as that was also the 
effective date of the increase rating to 60 percent.  

The veteran disagreed with the effective date of December 12, 2000 
for the increase to 60 percent for the service-connected chronic 
bronchitis, bronchial asthma, as well as the grant of the TDIU.  
In support of his claim for an earlier effective date, the veteran 
submitted a June 2002 letter from a private doctor who indicated 
that the veteran had been treated since 1963 with medications 
similar to those currently taken.


In June 2002, the veteran testified at a video conference hearing 
before a Veterans Law Judge.  The veteran indicated that he was 
satisfied with the 60 percent rating assigned for the service-
connected chronic bronchitis, bronchial asthma, as well as the 
grant of TDIU; however, the veteran asserted that the effective 
date of the 60 percent rating as well as the effective date of 
entitlement to the TDIU should be October 25, 1993.

As the issue of entitlement to an earlier effective date was not 
in appellate status, the Board remanded that matter back to the RO 
in September 2002 for issuance of a SOC.  In addition, pursuant to 
the veteran's testimony, the issue of a rating in excess of 60 
percent for the service-connected asthma was dismissed.  

The RO subsequently issued a SOC in January 2003 and the veteran 
perfected his appeal as to the issue of entitlement to an 
effective date prior to December 12, 2000 for the assignment of a 
60 percent rating and for the grant of the TDIU.  

Thereafter, the veteran testified at another video conference 
hearing before the undersigned Veterans Law Judge in July 2003.  
Essentially, the veteran testified that the evidence of record 
shows that his symptoms have been totally disabling since 1979 and 
that they have not really changed much since that time.  As such, 
the veteran asserts that the 60 percent rating and the TDIU should 
be effective on the effective date of service connection.


II.  Legal Analysis

At the outset, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect to 
the duty to assist, and superseded 

the decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance Act 
of 2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 38 C.F.R. § 
§ 3.102, 3.156(a), 3.159 and 3.326.  Except as specifically noted, 
the new regulations are effective November 9, 2000.

Because of the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, compliance with the notice and duty 
to assist provisions contained in the new law is now required.  38 
U.S.C. §§ 5102, 5103, 5103A, and 5107.  

More specifically, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the United States Court of Appeals for Veterans Claims 
(Court), interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence necessary to 
substantiate the claims, to provide notice of the veteran's 
responsibility to provide evidence, and to provide notice of the 
actions taken by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Even more recently, the Court decided the case of Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  This case 
addressed matters relating to the timing and content of the VCAA 
notice requirement.  

With regard to content, the Court in Pelegrini found that, in 
addition to the content of the VCAA notice requirement set forth 
in Quartuccio, the RO must also request 

or tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  In other words, the RO 
should request from the veteran everything he or she has 
pertaining to the claim.  

Moreover, the Court in Pelegrini addressed matters related to the 
timing of the VCAA.  The Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) review on a service connection claim.  

The Board finds, in this regard, that all necessary development 
has been accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence necessary 
to substantiate his claim.  There is no outstanding request for a 
hearing.  

The RO has addressed this new legislation with regard to the 
veteran's claim for an earlier effective date.  The veteran has 
been informed of what information was needed to support his claim 
in rating decisions, Statements of the Case, and letters sent to 
him by the RO.  Moreover, the veteran was afforded a personal 
hearing at which he testified as to the severity of the service-
connected disability.  More importantly, in light of the fully 
favorable action taken hereinbelow, the Board finds that the 
veteran is not prejudiced thereby and no further assistance in 
developing the facts pertinent to his claim is required.  In this 
case, the Board finds that there is sufficient evidence of record 
to decide his claim properly.  

Generally, the effective date of an evaluation and award of 
compensation, pension, or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  
However, an award of increased disability compensation shall be 
effective from the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the claim 
is received within 

one year from such date; otherwise, the increase shall be 
effective from the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2) (2003).

Disability evaluations are determined by the application of rating 
criteria set forth in the VA Schedule for Rating Disabilities (38 
C.F.R. Part 4) based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155 (West 2002).  The percentage 
ratings contained in the rating schedule represent, as far as can 
be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civil occupations.  38 C.F.R. §§ 3.321(a), 4.1 (2003).  The Board 
has a duty to acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

During the pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 46,720 
(1996) (codified at 38 C.F.R. pt. 4).  Generally, if a regulation 
changes before the conclusion of the appeal process, the version 
most favorable to the veteran will apply.  Karnas, 1 Vet. App. at 
313.  Absent retroactive applicability, an amended regulation with 
an express effective date cannot be applied prior to that date.  
38 U.S.C.A. § 5110(g); DeSousa, 10 Vet. App. at 467; VAOPGCPREC 3-
2000.  Therefore, before October 7, 1996, only the previous 
version of the rating criteria may be applied.  Thereafter, the 
version more favorable to the veteran must be applied.

According to the regulation in effect before October 7, 1996, the 
criteria under 38 C.F.R. § 4.97, Diagnostic Code 6602 provide a 10 
percent evaluation for bronchial asthma which is mild; paroxysms 
of asthmatic type breathing (high pitched expiratory wheezing and 
dyspnea) occurring several times a year with no clinical findings 
between attacks.  A 30 percent evaluation is assigned for 
bronchial asthma which is moderate; asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with moderate 
dyspnea on exertion between attacks.  A 60 percent evaluation for 
bronchial asthma which is severe; frequent attacks of asthma (one 
or 

more attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication; more than light manual 
labor precluded.  The next higher evaluation of 100 percent is 
provided for pronounced disability with asthmatic attacks very 
frequently with severe dyspnea on slight exertion between attacks 
and with marked loss of weight or other evidence of severe 
impairment of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).

Under the regulations in effect since October 7, 1996, Code 6602 
provides that a 10 percent rating is warranted for FEV1 of 71 to 
80 percent predicted, or; FEV1/FVC of 71 to 80 percent, or; 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent evaluation is warranted for FEV1 of 56 to 70 percent 
predicted, or; FEV1/FVC of 56 to 70 percent, or daily inhalation 
or oral bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent rating is warranted for bronchial asthma 
if the FEV1 is from 40 to 55 percent predicted, or if the FEV1/FVC 
is from 40 to 55 percent, or if the veteran needs at least monthly 
visits to a physician for care of exacerbations, or if he needs 
intermittent (at least three per year) courses of systemic (oral 
or parenteral) corticosteroids.  The maximum rating of 100 percent 
is warranted if the FEV1 is less than 40 percent predicted, or if 
the FEV1/FVC ratio is less than 40 percent, or if the veteran has 
more than one asthma attack per week with episodes of respiratory 
failure, or if he needs the daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  Also, in the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97 (2003).

In this case, the veteran contends that the correct effective date 
of the 60 percent evaluation for the service-connected chronic 
bronchitis, bronchial asthma, and the TDIU should be October 25, 
1993, the effective date of service connection.  The veteran 
asserts that the medical evidence in this case shows that his 
bronchial asthma was severe as far back as 1979.  The veteran has 
also shown that he has 
been taking essentially the same medications since 1979 for the 
service-connected respiratory disorder.  

Based on the medical evidence of record, the Board finds that the 
veteran's chronic bronchitis, bronchial asthma has been 
essentially the same since the late 1970's.  The evidence shows 
that in 1979, 1980 and 1981, the veteran's respiratory disability 
was chronic and severe.  Moreover, the medical evidence also shows 
a continuity of symptomatology since the effective date of service 
connection.  

The medical evidence indicates that the veteran's chronic 
bronchitis, bronchial asthma has been severe since the effective 
date of service connection.  More specifically, the veteran has 
had frequent asthma attacks with marked dyspnea on exertion 
between attacks with only temporary relief by medication.  In 
addition, examinations in 1992 and 1993 noted that the veteran's 
medical conditions essentially precluded him from maintaining 
gainful employment as a laborer; or in other words, more than 
light manual labor should be precluded.

The medical evidence also shows that the veteran has been using 
inhalers and other respiratory medications consistently since the 
effective date of service connection.  

In light of the foregoing, the Board finds that under both the old 
and the new regulations, a 60 percent rating is warranted since 
the effective date of service connection.  As such, an earlier 
effective date of October 25, 1993 is for application for the 60 
percent rating for the service-connected chronic bronchitis, 
bronchial asthma.  No effective date earlier than that assigned 
the grant of service connection is possible.  Thus, the resolution 
of this matter is fully favorable to the veteran.

With regard to the effective date of the TDIU, the Board points to 
the VA examination of April 1992 which notes that the veteran's 
occupation was that of carpenter, but he quit secondary to 
inability to work due to asthma.  The Board also notes that in an 
October 1992 rating action, the RO found that the veteran's 
opportunities for employment were severely restricted secondary to 
multiple physical and mental disabilities, including that of 
bronchial asthma.  The Board therefore finds that, in resolving 
all doubt in favor of the veteran, the effective date of the TDIU 
should be October 25, 1993, the date on which the veteran's 
respiratory disability now meets the percentage requirements for 
entitlement to a TDIU.  No earlier effective date is warranted.


ORDER

An effective date of October 25, 1993, for the assignment of a 60 
percent rating for the service-connected chronic bronchitis, 
bronchial asthma is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

An effective date of October 25, 1993, for the assignment of a 
TDIU is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



